Citation Nr: 1007935	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye stroke, secondary to diabetes mellitus type 2.

2.  Entitlement to service connection for open angle 
glaucoma.

3. Entitlement to service connection for cataracts.

4.  Entitlement to service connection for chronic kidney 
disorder.

5.  Entitlement to service connection for a neurologic 
disorder of the bilateral upper and lower extremities 
manifested by tingling sensations.

6.  Entitlement to an initial rating in excess of 10 percent 
for service-connected diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from October 1967 until July 
1969.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran had a hearing before the undersigned in February 
2009.  A transcript of that proceeding is associated with the 
claims folder.


FINDINGS OF FACT

1.  A right eye stroke has been shown to be proximately due 
to or the result of the Veteran's service-connected diabetes 
mellitus.

2.  With respect to the claim of entitlement to service 
connection for open angle glaucoma, in February 2009, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.

3.  With respect to the claim of entitlement to service 
connection for cataracts, in February 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

4.  With respect to the claim of entitlement to service 
connection for chronic kidney disorder, in February 2009, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.

5.  With respect to the claim of entitlement to service 
connection for a neurologic disorder of the bilateral upper 
and lower extremities manifested by tingling sensations, in 
February 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.

6.  With respect to the claim of entitlement to an initial 
rating in excess of 10 percent for diabetes mellitus type II, 
in February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  Right eye stroke is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).

2.  Regarding the claim of entitlement to service connection 
for open angle glaucoma, the criteria for withdrawal of an 
appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  Regarding the claim of entitlement to service connection 
for cataracts, the criteria for withdrawal of an appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  Regarding the claim of entitlement to service connection 
for chronic kidney disorder, the criteria for withdrawal of 
an appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  Regarding the claim of entitlement to service connection 
for a neurologic disorder of the bilateral upper and lower 
extremities manifested by tingling sensations, the criteria 
for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

6.  Regarding the claim of entitlement to entitlement to an 
initial rating in excess of 10 percent for diabetes mellitus 
type II, the criteria for withdrawal of an appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). The VCAA has also 
been the subject of various holdings of Federal courts.

The duty to notify has been substantially complied with in 
this case. As the Board herein grants the claim for service 
connection for residuals of a right eye stroke, secondary to 
diabetes mellitus type II, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated.

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is seeking service connection for right eye 
stroke claimed as secondary to diabetes mellitus.  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for right eye stroke, as 
secondary to service-connected diabetes.  At the outset, the 
Board notes that the May 2007 VA examination indicates 
current diagnosis of eye stroke with increased cup/disc 
ration.

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected diabetes mellitus and the currently 
diagnosed residuals to right eye stroke.  In this regard, the 
VA examiner in May 2007 stated that he could not resolve 
whether this condition was caused by diabetes or by an in-
service event.  His rationale for this opinion was based on 
the fact that there was no evidence of nonarteritic ischemic 
optic neuropathy (NAION) at the exam and he did not have 
records for review of the interim time between 1968 and 2005.  

The evidence of record also includes two statements from the 
Veteran's private doctors in regards to his right eye 
disorder.  A March 2008 note from F.W.B, M.D., FACS, 
expressly stated that he believed the Veteran's eye stroke 
was directly related to his diabetes.  Moreover, this private 
examiner stated that the Veteran's vision was slowly 
deteriorating, with his field of vision varying from day to 
day.  He found it unlikely the Veteran's vision would 
improve.  Additionally, an April 2008 note by the Veteran's 
doctor of twenty plus years, D.A.G., M.D., further confirms 
that the Veteran's right eye stroke was not caused by 
glaucoma.  This private examiner indicates that the correct 
diagnosis was given previously by F.W.B., M.D.  

The above opinions were accompanied by supporting rationale.  
Moreover, no other opinions of record refute the above 
doctors' findings.  Therefore, the Board considers the 
opinions rendered by these private examiners to be the most 
competent and probative evidence of record on the question of 
whether the Veteran's current residuals to right eye stroke 
are related to his service-connected diabetes mellitus type 
II.

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's secondary 
service connection claim.  Therefore, resolving all 
reasonable doubt in favor of the Veteran, the claim is 
allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2009). Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(b) (2009).

The record reflects that the Veteran perfected an appeal with 
respect to his claims of entitlement to service connection 
for open angle glaucoma, cataracts, a chronic kidney 
disorder, and a neurologic disorder of the bilateral upper 
and lower extremities manifested by tingling sensations, as 
well as his claim of entitlement to an initial rating in 
excess of 10 percent for service-connected diabetes mellitus 
type II.  Thereafter, the Veteran indicated at his February 
2009 hearing that he wished to withdraw his appeal with 
respect to these claims. The Board finds that such statement 
qualifies as a valid withdrawal of these issues. See 38 
C.F.R. § 20.204. Accordingly, such claims will be dismissed.


ORDER

Entitlement to service connection for residuals to right eye 
stroke, secondary to diabetes mellitus type II is granted.

The claim of entitlement to service connection for open angle 
glaucoma is dismissed.

The claim of entitlement to service connection for cataracts 
is dismissed.

The claim of entitlement to service connection for chronic 
kidney condition is dismissed.

The claim of entitlement to service connection for bilateral 
upper and lower tingling sensations is dismissed.

The claim of entitlement to a rating in excess of 10 percent 
for diabetes mellitus type II is dismissed.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


